PER CURIAM.
Jesse R. Lance appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lance v. Williams, No. CA-02-1316-2 (D.S.C. Nov. 24, 2003). We dispense with oral argument because the *991facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED